443 F.2d 1365
UNITED STATES of America, Plaintiff-Appellee,v.Floyd Denton WARD, Defendant-Appellant.
No. 26766.
United States Court of Appeals, Ninth Circuit.
July 21, 1971.

Bernard G. Winsberg, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief Crim.  Div., Michael J. Lightfoot, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM:


1
The appellant appeals his conviction on two counts of knowingly passing counterfeit obligations of the United States.  18 U.S.C. 472.  He argues that the Government's evidence was not sufficient to prove that he passed the three bogus ten dollar bills with knowledge that they were counterfeit.  Viewing the evidence in the light most favorable to the Government, as we are required to do, we cannot say that evidence presented and inferences therefrom are not substantial, so as to overturn the guilty verdict of the jury.  United States v. Nelson, 419 F.2d 1237 (9th Cir. 1969); Ruiz v. United States, 374, F.2d 619 (5th Cir. 1967).


2
Affirmed.